Citation Nr: 1228516	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right foot disability, characterized as blisters.

4.  Entitlement to service connection for a left foot disability, characterized as blisters.

5.  Entitlement to service connection for a respiratory disability, characterized as bronchitis.

6.  Entitlement to service connection for a skin disease, to include molluscum contagiosum.

7.  Entitlement to an increased (compensable) disability rating for a ventral hernia.

8.  Entitlement to an increased (compensable) disability rating for residuals of a left thumb fracture.

9.  Entitlement to an increased (compensable) disability rating for residuals of a right distal fibula fracture.

10.  Entitlement to an increased disability rating, in excess of 10 percent, for a cervical spine disability, evaluated as 10 percent disabling prior to May 15, 2006; and 20 percent disabling as of May 15, 2006.

11.  Entitlement to an increased disability rating, in excess of 20 percent, for a lumbar spine disability.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, April 2005, June 2006 and February 2010 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2005, the RO denied increased disability ratings for the Veteran's service-connected disabilities of the lumbar spine, cervical spine, right leg, left thumb and ventral hernia.  At that time, the Veteran's lumbar spine disability was rated as 20 percent disabling.  The Veteran's cervical spine disability was rated as 10 percent disabling.  The residuals of the right distal fibula fracture, residuals of the left thumb fracture and post-operative ventral hernia were each rated as noncompensable.

In April 2005, the RO continued the previously assigned 20 percent disability rating for the Veteran's lumbar spine disability as well as the 10 percent rating for the Veteran's cervical spine disability.   Again, in June 2006, the RO held that increased disability ratings for the Veteran's service-connected disabilities of the lumbar spine, cervical spine, right leg, left thumb and ventral hernia.  

In the February 2008 statement of the case it was reported that a decision review officer had increased the rating for the cervical spine disability to 20 percent.  In the statement of the case it was announced that the 20 percent rating was effective May 15, 2006.

In February 2010, the RO held that service connection was not warranted for right foot blister, left foot blisters, bronchitis, left ankle arthralgia, left knee arthralgia, and molluscum contagiosum.  

The issues of entitlement to service connection for left ankle, left knee, right and left foot, and skin (to include molluscum contagiosum) disorders; increased ratings for left thumb, right distal fibula fracture residuals, cervical and lumbar spine disabilities; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's ventral hernia has been asymptomatic without use of a belt under ordinary conditions; or a healed ventral hernia or post-operative wounds with the weakening of abdominal wall and the indication for a supporting belt.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a ventral hernia have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.116, Diagnostic Code 7339 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2006 communication, and the claim was thereafter readjudicated in February 2008.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2012 before the undersigned.  

The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

While the Board is remanding the remaining issues on appeal to obtain VA treatment records, the Veteran testified at his hearing that the ventral hernia was not causing him any current problems, and did not report any treatment for that disability.  Hence, the VA treatment records would not be relevant to the ventral hernia.  

The Veteran was afforded a VA examination for the hernia in June 2010.  Consistent with the Veteran's testimony, the examiner noted that there had been no recurrence of the hernia.  There is no evidence of a change in the disability since that time.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues and asked questions aimed at determining whether there was any current disability and at eliciting a basis for a compensable rating.  The Veteran indicated that he could not say that the ventral hernia warranted a compensable rating.  There was no indication of any current symptoms or treatment or indication of evidence that might have been overlooked.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Ventral Hernia

The Veteran alleges entitlement to a compensable evaluation for his post-surgical ventral hernia repair.  The Veteran's ventral hernia disability is rated under Diagnostic Code 7339 for post operative ventral hernias.  A postoperative ventral hernia consisting of healed, postoperative wounds resulting in no disability and no indication for the use of a belt warrants a noncompensable rating.  A 20 percent rating is warranted for a small hernia that was not well supported by a belt under ordinary conditions or a healed ventral hernia or post-operative wounds with the weakening of abdominal wall and the indication for a supporting belt.  A 40 percent rating is warranted for a large hernia that was not well supported by a belt under ordinary conditions.  A 100 percent rating is warranted for a massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable. 38 C.F.R. § 4.115a, Diagnostic Code 7339.

In a January 1993 rating decision the RO granted service connection for ventral hernia residuals, effective September 23, 1992.  The disability has been evaluated as noncompensable since the effective date of service connection.  Entitlement to an increased (compensable) rating was denied in a March 1996 rating decision, but the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of the decision.

The Veteran was afforded a VA examination in May 2004.  He denied any dysphagia, hematemesis or melena, or nausea.  He reported that he experienced chest pain that had been attributed to his hiatal hernia as well as some heartburn.  He also burped frequently, but denied any actual reflux or regurgitation.  Abdominal examination was normal.  There were two scars at the umbilical from the old ventral hernia.  There was no sign of hernia at that time.  Nutritional status was good.  The Veteran was diagnosed as have gastroesophageal reflux disease and status post ventral hernia repair.  

The Veteran was afforded an additional VA examination in May 2006.  Physical examination demonstrated a supraumbilical surgical scar measuring about an inch in length and 1/16 in width.  The scar was nontender.  There was mild tenderness on deep palpation on the area, but nothing striking and no hernia was felt.  

Upon VA examination dated in January 2008, there was no evidence of a recurrent hernia or tenderness.  The Veteran's scars were superficial but not tender.  The examiner's diagnosis was ventral hernia with repair and without recurrence.  

In June 2010, the Veteran was afforded an additional VA examination.  The examiner noted that there had not been any recurrence of the ventral hernia that had been treated during service.  

A review of the Veteran's treatment records as well as the aforementioned VA examination reports fail to demonstrate that the Veteran has ventral hernia that has required surgery or that is readily reducible and well supported by a truss or belt.  Indeed, there has been no recurrence of the hernia during the appeal period.

The Veteran has been noted to have scars as a residual of the hernia, but these have not been manifested by any symptomatology.  Hence compensable rating on this basis is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008 & 2011) (providing criteria for compensable ratings for scars)

As noted, at his hearing, the Veteran reported that he was not experiencing any current symptoms and reported no current treatment.  Without evidence of current symptomatology related to the post-surgical ventral hernia, a compensable rating cannot be granted.  

For the reasons and bases set forth above, the Board finds the preponderance of the evidence does not support the assignment of a compensable rating for the service-connected post-surgical ventral hernia.  The evidence is not so evenly balanced as to allow for application of the benefit of the doubt rule. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.



Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran has essentially reported no current symptomatology and there is no other evidence of residual disability from the service connected ventral hernia.  Hence, there is no symptomatology beyond that contemplated by the rating schedule.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An increased (compensable) disability rating for a ventral hernia is denied.


REMAND

At his hearing the Veteran reported that was receiving VA outpatient treatment for disabilities of the legs, skin, respiratory system, and spine.  Some of this treatment had occurred as recently as March 2012.  The claims folder, including Virtual VA, contains no records for the period since 2010.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

With regards to the Veteran's claims for service connection for left ankle and left knee disability, he has testified that the pain began during his period of service and is attributable to a shortened left leg, which was incurred after his right distal fibula fracture.  The Veteran was afforded a VA examination in November 2009, wherein the examiner attributed both the left ankle and left knee arthralgias to a shortened left leg.  However, the examiner did not provide an opinion as to etiology of the left leg length discrepancy and pes planus, to include the right distal fibula fracture, and whether the Veteran's current left ankle and left knee arthralgias are aggravated by any of his service-connected disabilities.  

The examiner opined that the blisters of the feet were unrelated to blisters in service, but did not provide reasons for this opinion.  The opinion in this regard is; therefore inadequate.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  At his hearing the Veteran testified that he was actually claiming that he had a fungal infection of the feet that had begun during service.  This testimony triggers VA's duty to provide an examination to determine whether there is a current disability related to service.

As to the specific claim for service connection for molluscum contagiosum, the Veteran testified that is was an acne that appeared in connection with the hernia operation.  Post-service VA treatment records demonstrate treatment for molluscum contagiosum in April 2007.  Upon VA examination, dated in November 2009, examiner noted that the Veteran received treatment for molluscum contagiosum in September 1976 and that there was no indication of a current disability.  The Veteran, however, has testified, in April 2012, that he was told it was still an active condition.  In light of the Veteran's in-service documentation of a hernia, post-service indication of a skin disorder at the incision site as well as his claims of current symptomatology, the Board finds that a VA examination is needed to determine whether the current disability is related to service.

The Veteran's testimony as to his current level of cervical and lumbar spine disability with his reports of recent treatment indicates that there has been an increase in disability since the last VA examination in June 2010.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the service-connected disabilities have on the ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Such an opinion has not yet been obtained.

The record shows that the Social Security Administration has found the Veteran to be disabled since 1993 due to a back disability.  The Veteran does not currently meet the percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2011).  VA's policy; however, is to grant TDIU in all cases where service connected disabilities preclude gainful employment.  Where the percentage requirements are not met, and there is evidence of unemployability, the claim will be referred to VA's Director of Compensation and Pension (C&P) for a determination as to entitlement to TDIU.  38 C.F.R. § 4.16(b).  The Board cannot grant TDIU in the first instance, if the percentage requirements are not met, but must first remand the claim for referral to the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA outpatient treatment since July 9, 2010, for the conditions remaining on appeal.  The Veteran has reported that this treatment took place at the Fayetteville, North Carolina VA Medical Center and the Hamlet, North Carolina Community Based Outpatient Clinic.

If any requested records cannot be obtained, advise the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional actions that will be undertaken with regard to his claims.

After completing this development, proceed to undertake the development specified in the following paragraphs.

2.  Schedule the Veteran a VA examination by a physician with appropriate expertise to determine the etiology of the claimed left knee and left ankle disabilities, to include the left leg length discrepancy.  The examiner should address the following questions: 

Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether any left knee and left ankle arthralgias, to include a left leg length discrepancy, is at least as likely as not (50 percent probability or greater) had its onset during service or is otherwise related to service. 

Further, the examiner should express whether it is at least as likely as not (50 percent probability or greater) that any left knee and left ankle arthralgias is proximately due to, or was aggravated (permanently worsened) by a service-connected lumbar spine disability and/or residuals of a right distal fibula fracture. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete history from the Veteran. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

3.  Schedule the Veteran a VA examination to determine whether he has any current skin disorder that is related to service, to include molluscum contagiosum. The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken. 

The examiner should then provide opinions as to whether any current skin disorder, to include molluscum contagiosum, is at least as likely as not (50 percent probability or more), the result, in whole or part, of the Veteran's active duty service.  In this regard the examiner should consider the Veteran's reports of his history and symptoms. 

The examiner should provide a rationale for the opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

4.  The Veteran should be afforded VA examinations to determine the current severity of the cervical and lumbar spine disabilities.

The examiner should review the claims folder and any relevant records in Virtual VA.

The examiner should note the ranges of cervical and lumbar spine motion.

The examiner should also report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The additional limitation should be expressed in degrees. 

The examiner should also report any associated neurologic impairment and provide an opinion as to the severity of any associated peripheral neuropathy.

5.  The agency of original jurisdiction should review the newly obtained evidence to determine whether it shows any changes in the thumb or right distal fibula disabilities since the last examination in June 2010.

If the newly received evidence shows changes in the thumb or fibula disabilities since June 2010, the Veteran should be afforded new examinations.

6.  The AOJ should re-adjudicate the claims for service connection.

7.  The AOJ should then obtain a medical opinion as to whether the Veteran's service connected disabilities in combination would preclude the Veteran from maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

The opinion should take into account the fact that the Social Security Administration has found him disabled due to a back disability and that the Veteran is service connected for a back disability.

If the examiner finds that the service connected disabilities would not preclude gainful employment, the examiner should provide examples of the employment the Veteran would be able to perform.

The examiner should provide reasons for the opinion.

8.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of C&P for consideration in accordance with 38 C.F.R. § 4.16(b).

9.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


